DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

EXAMINER’S AMENDMENT

This application is in condition for allowance except for the presence of claims 13-14, 16, 18, 20, 22, 23, 25, 27 30 and 32 directed to non-elected invention in the reply filed on 6/21/21.  Accordingly, non-elected claims 13-14, 16, 18, 20, 22, 23, 25, 27 30 and 32  have been cancelled.


Reasons for Allowance
Claims 1-5, 7-9, 12 and 34 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-9, 12 and 34 are allowed because the prior art of record Shtivelman and Farrell and further in view of Williams. The invention as claimed is directed to a method for preparing a drink based on frozen food, comprising: storing frozen food in a plurality of containers in a form of first granular materials and under deep-freeze conditions; automatically supplying a portion of at least one of the first granular materials to a crusher device; crushing the portion of the supplied at least one of the first granular materials into a second granular material, wherein the second granular material has a second average particle size that is smaller than or equal to 12mm and is smaller than a first average particle size of the corresponding at least one of the first granular materials; placing the second granular material into a cup; adding a first liquid into the cup, wherein the first liquid has a temperature of at least 50 °C; and closing the cup and grinding the second granular material together with the first liquid in the cup into a drinkable mass.”.  Although the set-up of Shtivelman with auger having blades ... Shtivelman would be able to cause at least some reduction in the size of at least part of a first granular particulate material. Shtivelman, however, fails to teach or reasonably suggest that "the second granular material has a second average particle size that is smaller than or equal to 12mm and is smaller than a first average 
Therefore, Shtivelman fails to teach or reasonably suggest at least the element of "the second granular material has a second average particle size  that is smaller than or equal to 12mm and is smaller than a first average particle size of the corresponding at least one of the first granular materials," as recited in amended independent claim 1. Shtivelman also fails to teach or suggest at least the elements of: 
“adding a first liquid into the cup, wherein the first liquid has a temperature of at least 50 °C; and 
closing the cup and grinding the second granular material together with the first liquid in the cup into a drinkable mass” and secondary art to Farrell also fails to teach or reasonably suggest the elements of, "the second granular material has a second average particle size that is smaller than or equal to 12mm and is smaller than a first average particle size of the corresponding at least one of the first granular materials," as recited in amended independent claim 1. Thus, the applied art does not address the limitations of the amended claim 1.
Applicant’s arguments of 12/30/2021 is also considered in light of amended claims, is found persuasive. Thus, the claims 1-5, 7-9, 12 and 34 are free of prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/JYOTI CHAWLA/Primary Examiner, Art Unit 1791